TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

                                         NO. 03-03-00667-CR


                                     Gerald Eugene Lee, Appellant

                                                  v.

                                     The State of Texas, Appellee

   FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
            NO. 7451, HONORABLE JOE CARROLL, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Gerald Eugene Lee seeks to appeal from a judgment of conviction for aggravated

robbery. Sentence was imposed on August 15, 2003. There was no motion for new trial. The

deadline for perfecting appeal was therefore September 15, 2003. Tex. R. App. P. 26.2(a)(1). Notice

of appeal was filed on November 14, 2003. The trial court also has certified that Lee waived his

right of appeal. Id. rule 25.2(d).

               The appeal is dismissed.



                                               __________________________________________

                                               Mack Kidd, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: December 4, 2003

Do Not Publish